Citation Nr: 1645333	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  14-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1951 to August 1965, and from July 1982 to June 1989.  He died in August 2010.  The appellant is the Veteran's surviving spouse. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran died in August 2010.

2.  At the time of death, the Veteran was service connected for hearing loss, Barrett's Esophagitis, and various orthopedic disabilities (lumbar spine, bilateral knee, bilateral hip, left foot, right hand, and scars).  

3.  The Veteran's death was due to alveolar hemorrhage, renal failure, and emphysema; hypertension, diabetes, and cardiomyopathy contributed to the Veteran's death, but were not the underlying cause.

4.  The Veteran was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

5.  The Veteran's service-connected disabilities did not contributed substantially or materially to cause death, or aid or lend assistance to the production of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim.  Id; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. VA has met its duty to notify and assist the Appellant.  The RO issued adequate VCAA notice in a July 2012 letter in accordance with Hupp. 

Service treatment records, a certificate of death, and lay statements have been associated with the record.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A (a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A (d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A (a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348. 

A medical opinion has not been obtained in this case because the weight of the evidence does not show that his service-connected disabilities were either the principal or a contributory cause of his death.  There is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for the cause of the Veteran's death because there is nothing in service to which any current disability could be related by competent opinion.  See 38 U.S.C. A . § 5103A (a)(2). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Law and Analysis

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303 (d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2015).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early-onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e) (2015). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii) (2015).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307 (a)(6)(iii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003). 

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312 (a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312 (c)(4).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The appellant contends that the Veteran's cause of death is related to herbicide exposure.  The Board finds that the weight of the evidence shows that the Veteran's cause of death was not incurred in service, and that a service-connected disability did not contribute substantially or materially to cause death, or aid or lend assistance to the production of death due.  See 38 C.F.R. §§ 3.303 (d), 3.312(c).

The Veteran died in August 2010.  The Veteran's death certificate indicates that his death was due to alveolar hemorrhage (a pulmonary disorder), renal failure, and emphysema.  Further, hypertension, diabetes, and cardiomyopathy were noted to contribute to the Veteran's death, but were not the underlying cause.

At the time of the Veteran's death, he was service connected for hearing loss, Barrett's Esophagitis, and various orthopedic disabilities (lumbar spine, bilateral knee, bilateral hip, left foot, right hand, and scars).

The appellant contends that the Veteran may have been exposed to herbicides during service, which in turn, contributed to his death.  Upon review of the evidence of record, the Board finds that the Veteran was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service to warrant the presumption of service connection.  

There is no evidence showing that the Veteran had in-country service in Vietnam.  The appellant instead contends that the Veteran was exposed to herbicides while serving on the USS Skill.  The Board has considered whether the Veteran's ship traveled on inland waters in Vietnam during the applicable period.  Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008).  However, the Skill is not listed in the Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, and the ship's history and the Veteran's service records show service solely in the Atlantic.  Further, VA contacted the National Personnel Records Center (NPRC).  In a July 2012 response, the NPRC indicated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam or exposure to herbicides.  The appellant has not otherwise identified any incidents of herbicide exposure by the Veteran in service, and no exposures were indicated by the Veteran in the record. 

Given the above, exposure to herbicides cannot be conceded, and service connection for the cause of the Veteran's death based on the presumption that his disorders were incurred due to exposure to herbicides during service with application of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) cannot be granted.

The Board finds that information from official sources outweighs the appellant's own assertion, made pursuant to the current claim, that the Veteran was exposed to herbicides during service.  Thus, the Board finds that the appellant's assertion of in-service herbicide exposure is outweighed by the other evidence of record. 

While no presumption of herbicide exposure has been satisfied, the claim must be reviewed to determine whether service connection can be established as directly incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In this case, however, the appellant has not contended that the Veteran's disorders resulting in his death were incurred in service or were otherwise related to service. 
Further, the Veteran's service treatment records are silent for any complaints or treatment related to his lungs, kidneys, heart, diabetes, or hypertension.  In a May 1989 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's heart, lungs, and chest were normal.  There was also no indication that the Veteran had a pulmonary disorder, heart disorder, diabetes, or hypertension.  Such conditions were not shown until decades after his separation from active service.  Therefore, the disorders that caused his death are not directly related to service.

Moreover, the first evidence of the Veteran's conditions, including alveolar hemorrhage, renal failure, emphysema, hypertension, diabetes, and cardiomyopathy, are dated many years after service.  There also is no competent evidence linking these disorders to service.  Thus, service connection for these conditions cannot be granted on a direct basis.  In addition, given the lack of any evidence of diabetes or hypertension within one year of service, presumptive service connection for these disorders on the basis of chronic disease, to include based on continuity of symptomatology, is also not warranted.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For all the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


